DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-27 are current in the application.  Claims 1-27 are currently under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 was filed after the mailing date of the Office Action on December 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Gunjan Agarwal on January 26, 2022.

The application has been amended as follows: 
	Claim 1. A method comprising: providing, to a reaction zone:
a hydrocarbon precursor material, 
a plasma forming material, and 
a plasma promoter material comprising solid particles dispersed within a gas flow;
promoter material causing initiation of a non-thermal micro-plasma proximal to the plasma promoter material; 
upon conversion of the plasma forming material to the non-thermal micro-plasma, mixing the plasma forming material with the hydrocarbon precursor material; and
exposing the hydrocarbon precursor material to the non-thermal micro-plasma and the microwave radiation, the exposure of the hydrocarbon precursor material selectively converting the hydrocarbon precursor material to a product including a carbon enriched material and a hydrogen enriched material.

Claim 21. Cancelled. 
Claim 22. The method of claim 1, further comprising: 
initiating exposure of the hydrocarbon precursor material to the microwave radiation prior to exposing the hydrocarbon precursor material to the non-thermal micro-plasma


Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered and are persuasive with respect to the claim limitation of Applicant’s arguments, see Remarks pages 6-8, filed March 9, 2021, with respect to the rejections over Lissanski, etc. as not teaching a method for treating hydrocarbons with microplasma, where the method comprises: “exposing, in the reaction zone, the received plasma forming material and the received plasma promoter material to microwave radiation, the dispersed solid particles of the plasma promoted material causing initiation of a non-thermal micro-plasma proximal to the plasma promoter material; 
upon conversion of the plasma forming material to the non-thermal micro-plasma, mixing the plasma forming material with the hydrocarbon precursor material; and
exposing the hydrocarbon precursor material to the non-thermal micro-plasma and the microwave radiation, the exposure of the hydrocarbon precursor material selectively converting the hydrocarbon precursor material to a product including a carbon enriched material and a hydrogen 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s arguments with respect to the claim limitation that the microplasma is generated from plasma-forming material before exposing the hydrocarbon precursor material to the microplasma have been fully considered and are persuasive.
Furthermore, US 2005/0253529 A1 (plasma catalyst suspended in a gas, para. 0045-0046); US 2003/0211030 A1 (plasma catalyst suspended in a gas, Abstract) both teach plasma catalyst suspended in a gas, but do not teach generating microplasma from plasma-forming material before exposing the hydrocarbon precursor material to the microplasma.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 and 22-27 are allowed. Claim 21 has been cancelled by Examiner’s Amendment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/               Examiner, Art Unit 1794            

/NICHOLAS A SMITH/               Primary Examiner, Art Unit 1794